On Petition for Rehearing.
After handing down the foregoing opinion, the appellant, in due time, filed his application for a rehearing and for a modification of the judgment. Upon considering the application, we entertained some doubt of the correctness of the conclusion reached upon the question whether the judgment should stand in its entirety or whether the plaintiff should prevail with respect to that part of the triangular strip of ground which lies east or to the right of an irrigating ditch which is indicated on the plat by two parallel lines running north and south across plaintiff’s strip of ground and which we have added to the plat since the opinion was first written. We, accordingly, granted the application for a rehearing upon the question just stated, and the ease was reargued at the October, 1918, term of this court.
After again considering the arguments of counsel, and upon a re-examination of the evidence on that question, we have become convinced that the judgment should be modified for the following reasons:
*1693 *168By referring to the statement of facts in the foregoing opinion, it will be seen that there was no dispute respecting the true boundary line between the points marked “a” and *169“b” on the plat. The controversy was limited to the question of whether the true boundary line should be established along the line marked “b” “e” as claimed by plaintiff, or along the diverging line from “b” to “d” and thence from “d” to “e” as claimed by the defendant. It will also be noticed that we held that the portion of the line last referred to between the points “b” and “d” was indicated by a fence and by a row of trees so that that part of the line is clearly marked and established. The doubt, however, arises with respect to the place where the true boundary line is located between the points “d” and “c.” We stated in the opinion that between these points there was a wire fence which is in the bottom of a wash and which commences at the irrigating ditch indicated by the two parallel lines last aforesaid and extended eastward to the end of plaintiff’s strip of ground or to the road marked “R” on the plat. The wash is quite deep and of considerable width, and the evidence shows that for many years it has been, and at the time of the trial was, filled with brush and refuse which extended some 8 or .10 feet above the surface of the ground on either side of the ditch and also extended northward to, and perhaps a little beyond, the line marked “b” and “c”; that is, the line bounding the northerly side of the triangular strip in question. Plaintiff’s counsel insisted on the last hearing that we were in error in holding that it was the wire fence at the bottom of the wash that constituted the boundary line. His contention is that it was the north side of the brush which was thrown into the wash and which constituted a brush fence which is the real barrier between plaintiff’s and defendant’s lands, and that, if the defendant is to prevail upon the theory of an established boundary line, that constitutes the only barrier indicating the boundary between them and hence should be held to be the true boundary line. There is much force to counsel’s contention. The evidence shows, and it seems there is no escape from the fact, that defendant’s cattle were always confined to the north side of the wash and the so-called brush fence aforesaid east of the irrigating ditch indicated by the two parallel lines. It was that barrier, therefore, which constituted the true boundary between plaintiff’s strip of ground and defendant’s pasture, and, if the defendant shall *170prevail upon the theory of .an established boundary line, he cannot claim beyond the point where the boundary really existed. That point between the points marked “b” and “c” is along the north margin of the brush fence which, for the purposes of this case, can be said to exist along the line marked “b” and “c” which is the line called for in plaintiff’s deed between those two points. We feel constrained, therefore, to hold that the judgment should be modified to the extent that the true boundary line between plaintiff’s parcel of ground and defendant’s farm should be, and it accordingly is, adjudged and declared to be located as follows: Commencing at the point “a” at the northwest corner of plaintiff’s strip of ground, and running thence easterly to the point marked “b” on the plat; thence in a southeasterly direction along the line indicated on the plat to the point marked “d”; and thence to the irrigating ditch marked by the two parallel lines on the plat; and thence northerly along the margin of said ditch to the line marked “b” “c,” the same being the line claimed by plaintiff as the boundary line; thence easterly along said line to the point marked “c” on the plat in the public road marked “R.” In all other respects the findings, conclusions of law, and judgment as stated in the opinion as first handed down are hereby affirmed. The case is therefore remanded to the district court of Salt Lake County, with directions to modify the findings of fact, conclusions of law, and judgment so as to make them conform to the modifications as herein indicated. It is further ordered that, if the court finds that it is necessary to make a survey in order to locate the points and lines as herein last above indicated on the ground, it may order such survey to be made before modifying the findings, conclusions, and judgment. It is further ordered that the opinion as modified shall stand as the opinion and decision in this case and is the only opinion to be published. It is further ordered that neither party recover costs.
CORFMAN, THURMAN, and GIDEON, JJ., concur.
MeCARTY, J., who concurred in the opinion filed April 20, 1918, and who also concurred in the order granting a rehearing, died before the filing of the modified opinion.